UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                              3/16/2020
 Anthony B. Nelson,

                                   Plaintiff,
                                                                1:18-cv-11413 (AT) (SDA)
                    -against-
                                                                ORDER
 Diane Argyropoulous et al.,

                                  Defendants.



STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       The parties shall appear, via telephone, for a conference in the above-captioned matter

on Monday, March 30, 2020 at 3:00 p.m. The parties shall call the Court’s conference line at 212-

805-0110 once all parties are on the line. It is further Ordered that the deadline for the

completion of discovery is extended until March 30, 2020 for the limited purpose of allowing

Plaintiff to pursue the discovery that is the basis for the subpoena served on JPS Petroleum.

       The Clerk of Court is directed to mail a copy of this Order to the pro se Plaintiff. In addition,

a copy of this Order will be emailed to Plaintiff by Chambers.

SO ORDERED.

DATED:         New York, New York
               March 16, 2020

                                                       ______________________________
                                                       STEWART D. AARON
                                                       United States Magistrate Judge
